Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant's submission filed on 10/18/2021 has been entered. Claim(s) 1-6, 8-14, 16-19 is/are pending in the application. Examiner contacted Attorney Vitaliy Orekhov to expedite the application and move it to allowance. However, at the time, the Attorney did not accept the Examiner’s proposals.
Allowable Subject Matter
Claims 2, 4-6, 9, 11, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph to the base claim (claim 1) in the manner prescribed by the Examiner, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1, 12, 13, 14, 19, the limitation “based on said determination, determining…..” is unclear because the two prior determining statements are “and/or” so this limitation would be inconsistent with this phrase and would mean that the “and” is applicable and not the “or”. Examiner recommends the Applicant to either remove the “and/or” or make the limitation clear based on the “and/or” language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lora (LoRaWAN™ Specification ,  Authors: N. Sornin (Semtech), M. Luis (Semtech), T. Eirich (IBM), T. Kramp (IBM), 7 O.Hersent (Actility). From IDS) in .
	Regarding claim 1,
Lora teaches the method for determining a temporal reference and/or at least one spatial reference, by a device in a communication system comprising a plurality of gathering gateways adapted for communicating with wireless communication terminal devices, each of the gathering gateways being configured to transmit synchronization beacons in the communication system so as to enable devices receiving them to synchronize in time and frequency vis-a-vis said communication system, (See 15.1-15.2, Lora) wherein the method is implemented by said device, for each beacon in a plurality of beacons or for each succession of beacons in a plurality of successions of beacons respectively received from separate gathering gateways, the method comprises (See 15.1-15.3, Lora)
parsing said beacon or said succession of beacons and obtaining therefrom first information on current geolocation of the gathering gateway that transmitted said beacon or succession of beacons; (See 15.1, 15.3-15.4, Lora teaches obtaining latitude and longitude of the gateway. The gateway GPS is obtained)
Lora does not explicitly teach but Mayor teaches parsing said beacon or said succession of beacons and obtaining therefrom second information indicating what a communication technology was used for determining the current geolocation of the gathering gateway that transmitted said beacon or succession of beacons; (See paragraphs 32-33, claim 7, 16, Mayor teaches obtaining information about the particular beacon protocol to extract data from the beacon payload and learning about the location pf the gateway)
determining, responsive to the first second and third information, whether to consider or not, said beacon or said succession of beacons in order to determine the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system or determining responsive to the first second and third information how to weight said beacon or said succession of beacons to determine the temporal reference for synchronizing in time and frequency said device vis a vis said communication system and/or Determining response to the first second and third information, whether to consider or not, or how to weight, said beacon or succession of beacons to determine the spatial reference or references for determining the geolocation of said device or determining responsive to the first second and third information, how to weight said beacon or said succession of beacons to determine the spatial reference or references for determining the geolocation of said device OR based on said determining the temporal reference for synchronizing time and frequency said device vis-a-vis said communication system and/or the spatial reference or references for determining the geolocation of said device.  (See paragraphs 34-35, Mayor teaches using the information  to perform trilateration and distance calculations to determine of the device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mayor with Lora because both deal with geolocation determination . The advantage of incorporating the above limitation(s) of Mayor into Lora is that Mayor teaches the beacon payload is (See paragraphs [0003] - [0006], Mayor)
Lora and Mayor do not explicitly teach but Walden teaches parsing said beacon or said succession of beacons and obtaining therefrom third information indicating whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined internally in to said gathering gateway, or whether the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined externally to said gathering gateway; (See paragraphs 24-25, Walden teaches that the POP display is at the same location (internal) to the gateway and may also be external to the remote server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Walden with Lora and Mayor because both deal with geolocation determination . The advantage of incorporating the above limitation(s) of Walden into Lora and Mayor is that Walden teaches the system identifies the retail location of wireless beacon by a server through (See paragraphs [0019] - [0020], Walden)

	Regarding claim 3,
Lora Mayor and Walden teach the according to claim 1, wherein, for each beacon or each succession of beacons in said plurality of beacons, the method further comprises: parsing said beacon or said succession of beacons and obtaining therefrom fifth information representing an instant at which the current geolocation of the gathering gateway that transmitted said beacon or said succession of beacons was determined; (See, 15.3, Lora teaches a time period where the information is relayed back with the current geolocation of the gateway)
using said fifth information for determining the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system and/or the spatial reference or references for determining the geolocation of said device. (See, 15.2, 15.3, Lora teaches using this time period information to determine the location of the gateway)

	Regarding claim 8,
Lora Mayor and Walden teach the according to claim 1. 
Walden further teaches wherein the method further comprises performing determines convergence information on convergence of the geolocation broadcast in said beacon or said succession of beacons in question and performs a filtering of the  (See paragraphs 79, 137, 145, Walden teaches filter the data)   See motivation for claim 1.
	
	Regarding claim 10,
Lora Mayor and Walden teach the according to claim , teaches wherein method further comprises applying a weighting factor to each retained beacon or succession of beacons for determining the temporal reference for synchronizing in time and frequency said device vis-a-vis said communication system. (See 15.1, 15.1.2, 15.2, Lora teaches integers being used to filter the values of the beacon values)
	
	Regarding claim 13,
Lora teaches a method for enabling a device to determine a temporal reference and/or at least one spatial reference, via a gathering gateway of a communication system comprising a plurality of such gathering gateways adapted for communicating with terminal devices by wireless communications, each of the gathering gateways transmitting synchronization beacons in the communication system so as to enable devices receiving the synchronization beacons to synchronize in time and frequency vis-a-vis said communication system, (See 15.1-15.2, Lora) wherein the method is implemented by said gathering gateway and comprises: 
obtaining first information on current geolocation of said gathering gateway; (See 15.1, 15.3-15.4, Lora teaches obtaining latitude and longitude of the gateway. The gateway GPS is obtained)
(See paragraphs 32-33, claim 7, 16, Mayor teaches obtaining information about the particular beacon protocol to extract data from the beacon payload and learning about the location of the gateway)
transmitting the first, second and third information in a beacon or in a succession of beacons, so as to enable said device to use said information for determining the temporal reference for synchronizing in time and frequency vis-a-vis said communication system and/or the spatial reference or references for determining the geolocation of said device. (See paragraphs 34-35, Mayor teaches using the information  to perform trilateration and distance calculations to determine of the device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mayor with Lora because both deal with geolocation determination . The advantage of incorporating the above limitation(s) of Mayor into Lora is that Mayor teaches the beacon payload is programmed beacon power measurements, the receiving mobile device more accurately determines a distance between the mobile device and the broadcasting beacon. The exponential decay curve is calibrated to provide more accurate distance estimates based on the measured power and received signal strength for the transmitting beacon. Since the broadcast area of beacon device covers a small portion of the building, the actions performed and/or the content provided to mobile device is targeted to the particular area of the building covered by beacon device, therefore (See paragraphs [0003] - [0006], Mayor)
obtaining third information indicating whether the current geolocation of the gathering gateway was determined internally in said gathering gateway, or whether the current geolocation of said gathering gateway was determined externally to said gathering gateway. ; (See paragraphs 24-25, Walden teaches that the POP display is at the same location (internal) to the gateway and may also be external to the remote server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Walden with Lora and Mayor because both deal with geolocation determination . The advantage of incorporating the above limitation(s) of Walden into Lora and Mayor is that Walden teaches the system identifies the retail location of wireless beacon by a server through interaction of the wireless beacon with a customer device to allow a wireless beacon's location to be dynamically cataloged by the server, therefore making the overall system more robust and efficient.(See paragraphs [0019] - [0020], Walden)
Further, the remaining portion of Claim 13 list all the same elements of claim 1,  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.

SIMILAR CLAIMS
Claim 12 list all the same elements of claim 1, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
	
Claim 14 list all the same elements of claim 1 and 12, 13, but in gateway form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 and 12, 13 applies equally as well to claim 14. Furthermore regarding, 14.  A system comprising a device according to claims 12 and a gathering gateway configured to enable a device to determine a temporal reference and/or at least one spatial reference, the gathering gateway being intended to be included in a communication system comprising a plurality of such gathering gateways adapted for communicating with terminal devices by wireless communications, each of the gathering gateways being configured to transmit synchronization beacons in the communication system so as to enable devices receiving the synchronization beacons to synchronize in time and frequency vis-a-vis said communication system, (See 15.1-15.3, Lora) wherein said gathering gateway implements in software form by execution of a set of instructions by a programmable machine or in hardware form by a machine or a dedicated component: (See 5.4, Lora teaches a program operating)

	Claim 16 list all the same elements of claim 1, but in storage form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.

Claim 17 list all the same elements of claim 13, but in non-transitory form rather than method form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 17.  

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 

Applicant Argues: “Mayor discloses in par. [32] that the mobile device can use the company identifier and the beacon type to determine that the beacon uses a particular beacon protocol. However, this is different from obtaining an information indicating what communication technology was used for determining the current geolocation of the gathering gateway. The particular protocol used by a beacon is different from the communication technology used for determining the current geolocation of the gathering gateway that transmitted said beacon. The particular beacon protocol has nothing to do with the determination of the current geolocation of the gathering gateway. Besides, Mayor does not disclose to use the obtained information to determine whether to consider or not a beacon or how to weight this beacon in order to determine a reference.”

Examiner’s response: Examiner respectfully disagrees and points to paragraph 33 and 34 of Mayor which teaches For example, the mobile device 410 can extract from the beacon payload the UUID, major and minor values for identifying the sending 

Applicant Argues: “Besides, Mayor does not disclose to use the obtained information to determine whether to consider or not a beacon or how to weight this beacon in order to determine a reference. In par. [34], Mayor only suggests determining the location of each beacon device based on the beacon identification information. In no way, Mayor discloses to determine whether or not a beacon is used or how a beacon is weighted.  Moreover, neither Mayor nor Walden discloses to obtain information indicating whether the current geolocation of the gathering gateway that transmitted said beacon or succession of beacons was determined internally in said gathering 

Examiner’s response: Examiner respectfully disagrees and points to the claim language which states to use the obtained information to determine whether to consider or not a beacon or how to weight this beacon in order to determine a reference which is broad and contains any of those three portions. Mayer teaches these in paragraphs 34-35 which teach  In some implementations, the mobile device 410 can merely forward (e.g., retransmit) the beacon payload information and received signal strength to the beacon server and the beacon server can determine beacon locations and distances between the mobile device and the respective beacon devices. In some implementations, the mobile device 410 can be configured with beacon location information and can estimate the location mobile device 410 without sending beacon payload information to the beacon server. For example, the mobile device 410 can perform the distance and trilateration calculations to determine the location of mobile device 410. This teaches the mobile device using the information and weights in determining the triangulations for distance to the  and uses the beacons aka chooses certain beacons to use to triangulate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Burks et al teaches the system has a processor that receives a wireless communication that comprises a unique identifier of a mobile device. A location of the network cell is determined based on the location of the network cell. A coverage area of the network cell is determined. The coverage area of the network cell is associated with the location of the mobile device. A dialog with the user is established to update the incident report.
2. Fast et al teaches the method involves coupling the beacons having different location determining technologies, to the items for providing location determination information of items to the users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444